Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2420

                           CARMEN I. ROSADO,

                         Plaintiff, Appellant,

                                      v.

                 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Gustavo A. Gelpi, U.S. Magistrate Judge]


                                   Before

                    Torruella, Lipez and Howard,
                          Circuit Judges.



     Salvador Medina de la Cruz on brief for appellant.
     Lisa de Soto, General Counsel, Social Security Administration,
Thomas Crawley, Deputy General Counsel, James A. Winn, Acting
Deputy General Counsel, and Charlene Bellinger Honig on brief for
appellee.



                             August 26, 2004
          Per Curiam.    After carefully reviewing the briefs and

record on appeal, we affirm for substantially the reasons stated

by the district court.    The court had no jurisdiction to review

the   Commissioner's    refusal   to    reopen   the   earlier   claim.

Califano v. Sanders, 430 U.S. 99 (1977); Torres v. Sec'y. of

Health and Human Servs., 845 F.2d 1136 (1st Cir. 1988).

          Affirmed.

          1st Cir. Rule 27(c).




                                  -2-